Appeal from an order of the Family Court of Otsego County (Mogavero, Jr., J.), entered March 23, 1990, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent.
Upon a review of the record, the order of disposition placing respondent with Berkshire Farm Center and Services for Youth is not supported by a preponderance of the evidence. It appears that a less restrictive placement would be more appropriate and we therefore remit this matter to Family Coúrt for a new dispositional hearing (see, Matter of Cecil L., 71 AD2d 917, lv dismissed 48 NY2d 755).
Order reversed, on the law, without costs, and matter remitted to the Family Court of Otsego County for further proceedings not inconsistent with this court’s decision. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.